OPINION OF THE COURT
Per Curiam.
On December 23, 1993, the respondent was convicted, upon *114his plea of guilty, in the Supreme Court, Queens County, of the crimes of grand larceny in the third degree (four counts) and grand larceny in the fourth degree (two counts). The respondent was sentenced on February 16, 1994, before the Honorable Steven Fisher, to 1,000 hours of community service and restitution.
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted without opposition from the respondent. The respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Sullivan and Florio, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Harry J. Bernstein, admitted under the name Harry Jay Bernstein, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Harry J. Bernstein is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.